— Motion by appellant for a stay of all proceedings upon: (1) the order granting summary judgment in favor of respondent, and (2) the judgment entered thereon, pending appeal therefrom, granted on condition that, within 10 days after entry of the order hereon, appellant shall file an undertaking for $6,000, with corporate surety, to pay the judgment, interest and costs in the event the order and judgment be affirmed or the appeal be dismissed. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.